Citation Nr: 1413170	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 14, 2007 for the award of compensation benefits under 38 U.S.C.A. § 1151 for left peroneal palsy, with complete left foot drop.

2.  Entitlement to an effective date prior to June 14, 2007 for the award of compensation benefits under 38 U.S.C.A. § 1151 for right lower extremity sensory neuropathy.

3.  Entitlement to an effective date prior to June 18, 2007 for the award of compensation benefits under 38 U.S.C.A. § 1151 for lower back scar associated with decubitus ulcer and resultant eschar.

4.  Entitlement to an effective date prior to May 11, 2007 for the award of compensation benefits under 38 U.S.C.A. § 1151 for scars on posterior neck associated with tubing and/or ribbon holding tracheostomy and scab on occipital area.

5.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of laparoscopic appendectomy, to include right hemicolectomy and direct loop ileostomy.

6.  Entitlement to service connection for depression, to include as secondary to left peroneal palsy, with complete left foot drop.

7.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for ventral hernia, post-operative.

8.   Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for erectile dysfunction, to include as secondary to a heart disability.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for dizziness, alternatively claimed as secondary to service-connected right lower extremity sensory neuropathy and the associated medications.

11.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for memory loss.

12.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1980.

The issues of entitlement to earlier effective date for the award of compensation benefits under 38 U.S.C.A. § 1151 for left peroneal palsy, with complete left foot drop; right lower extremity sensory neuropathy; lower back scar associated with decubitus ulcer and resultant eschar; and scars on posterior neck associated with tubing and/or ribbon holding tracheostomy and scab on occipital area, as well as the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of laparoscopic appendectomy, to include right hemicolectomy and direct loop ileostomy, come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the issues of entitlement to service connection for depression, to include as secondary to left peroneal palsy, with complete left foot drop; compensation benefits under 38 U.S.C.A. § 1151 for ventral hernia, post-operative; compensation benefits under 38 U.S.C.A. § 1151 for erectile dysfunction, to include as secondary to heart disability; and entitlement to TDIU, these matters come to the Board on appeal from a March 2009 rating decision by the RO.

Regarding the issues of entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for dizziness, alternatively claimed as secondary to a service-connected right lower extremity sensory neuropathy and the associated medications, and entitlement to compensation benefits under 38 U.S.C.A. § 1151 for memory loss, these matters come to the Board on appeal from a March 2010 rating decision by the RO.

Concerning the issue of entitlement to benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities, this matter comes to the Board on appeal from a January 2012 rating decision by the RO.

In October 2010, the Veteran submitted a claim of entitlement to liver disability, to include as secondary to heart disability and the associated prescribed medications.  The Board found no indication that this claim has been developed or adjudicated by the RO.  As such, the Board finds that this claim has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim, and it referred to the RO for appropriate action

In March 2013, the Veteran submitted a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD).  The evidence of record indicates that some development has been undertaken by the RO with respect to this claim, namely, providing the Veteran a December 2013 VA examination).  Further, the Board found a January 2014 RD among the documents associated with the Veteran's Virtual VA claims file.  This rating decision was incomplete and, thus, the Board was unable to ascertain whether it pertained to the Veteran's PTSD claim.   There was no indication that this issue has been appealed to the Board and, thus, the Board does not have jurisdiction to review it here.  If the RO has not already adjudicated the Veteran's PTSD claim, the Board is referring it to the RO for appropriate action.  

The issues of entitlement to (1) compensation benefits under 38 U.S.C.A. § 1151 for residuals of laparoscopic appendectomy, to include right hemicolectomy and direct loop ileostomy; (2) service connection for depression, to include as secondary to left peroneal palsy, with complete left foot drop; (3) compensation benefits under 38 U.S.C.A. § 1151 for erectile dysfunction, to include as secondary to a heart disability; (4) TDIU; (5) compensation benefits under 38 U.S.C.A. § 1151 for dizziness, alternatively claimed as secondary to a service-connected right lower extremity sensory neuropathy and the associated medications; (6) compensation benefits under 38 U.S.C.A. § 1151 for memory loss; and (7) compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities, will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  On April 27, 2007, the Veteran underwent a routine colonoscopy at a VA medical facility, after which the Veteran experienced abdominal discomfort.  The Veteran then underwent several surgical procedures, extensive treatment, and a prolonged hospitalization.  He was discharged on August 7, 2007.

2.  On August 17, 2007, the Veteran submitted a formal claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for all disabilities resulting from the surgical procedures, treatment, and hospitalization from April 27, 2007 to August 7, 2007. 

3.  April 27, 2007 is the earliest effective date assignable for the award of compensation benefits under 38 U.S.C.A. § 1151 for left peroneal palsy, with complete left foot drop, right lower extremity sensory neuropathy, lower back scar associated with decubitus ulcer and resultant eschar, and scars on posterior neck associated with tubing and/or ribbon holding tracheostomy and scab on occipital area.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 27, 2007, but not sooner, for the award of compensation benefits under 38 U.S.C.A. § 1151 for left peroneal palsy, with complete left foot drop, have been met.  38 U.S.C.A. §§ 1151, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).

2.  The criteria for an effective date of April 27, 2007, but not sooner, for the award of compensation benefits under 38 U.S.C.A. § 1151 for right lower extremity sensory neuropathy have been met.  38 U.S.C.A. §§ 1151, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).

3.  The criteria for an effective date of April 27, 2007, but not sooner, for the award of compensation benefits under 38 U.S.C.A. § 1151 for lower back scar associated with decubitus ulcer and resultant eschar have been met.  38 U.S.C.A. §§ 1151, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).

4.  The criteria for an effective date prior to April 27, 2007, but not sooner, for the award of compensation benefits under 38 U.S.C.A. § 1151 for scars on posterior neck associated with tubing and/or ribbon holding tracheostomy and scab on occipital area have been met.  38 U.S.C.A. §§ 1151, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board is granting in full the benefit sought on appeal and, thus, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed.

Generally, the effective date for the award of disability compensation under 38 U.S.C.A. § 1151 shall be the date such injury or aggravation was suffered if the claim is received within one year from such date.  Otherwise, it is the date of claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).

The facts of this case are not in dispute.  The Veteran underwent a routine colonoscopy for polyp surveillance on April 27, 2007, at a VA medical facility.  Shortly after the colonoscopy, while still at the VA medical facility, the Veteran complained of diffuse abdominal pain.  After re-evaluation, the Veteran underwent a series of surgical procedures, extensive treatment, and was hospitalized for a prolonged period of time.  He was ultimately discharged on August 7, 2007.  

On August 17, 2007, the Veteran filed the claims of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for disabilities resulting from the surgical procedures, treatment, and hospitalization from April 27, 2007 to August 7, 2007.  Given that the Veteran filed his claims within one year of these events, the appropriate effective date for the resulting disabilities is the date he "suffered" the injury.  Id.  The salient issue is, thus, ascertaining when the Veteran "suffered" the underlying injury.

The evidence of record, including an opinion from a February 2008 VA examiner, demonstrated that the Veteran developed left peroneal palsy, with complete left foot drop; right lower extremity sensory neuropathy; lower back scar associated with decubitus ulcer and resultant eschar; and scars on posterior neck associated with tubing and/or ribbon holding tracheostomy and scab on occipital area, as a result of protracted bed rest during the prolonged period of hospitalization following the April 27, 2007 colonoscopy.  The colonoscopy itself has not been shown to be the underlying cause of the Veteran's period of hospitalization during which he was prescribed the protracted bed rest.  In other words, these disabilities did not result from an acute injury, but, instead, resulted from the cumulative effect of the bed rest following the April 27, 2007 colonoscopy.  As such, the Veteran "suffered" these disabilities due to the entire period of bed rest, starting with the first day.  There is no indication in the evidence of record as to when the period of bed rest actually began, as the Veteran underwent several surgical procedures and extensive treatment following the April 27, 2007 colonoscopy.  Giving the Veteran all benefit of the doubt, the Board finds that the bed rest started on April 27, 2007.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the Board finds that an effective date of April 27, 2007 is warranted for the award of compensation benefits under 38 U.S.C.A. § 1151 for left peroneal palsy, with complete left foot drop; right lower extremity sensory neuropathy; lower back scar associated with decubitus ulcer and resultant eschar; and scars on posterior neck associated with tubing and/or ribbon holding tracheostomy and scab on occipital area.  38 C.F.R. § 3.400(i).

The Veteran has not asserted, and the evidence of record does not otherwise support finding, that an effective date prior to April 27, 2007, is warranted for the award of compensation benefits under 38 U.S.C.A. § 1151 for any of these disabilities.  April 27, 2007 is the earliest effective date assignable under the applicable laws and regulations and, thus, this is considered a full grant of the benefits sought on appeal with respect to these claims.


ORDER

Entitlement to an effective date of April 27, 2007, but not sooner, for the award of compensation benefits under 38 U.S.C.A. § 1151 for left peroneal palsy, with complete left foot drop, is granted.

Entitlement to an effective date of April 27, 2007, but not sooner, for the award of compensation benefits under 38 U.S.C.A. § 1151 for right lower extremity sensory neuropathy is granted.  

Entitlement to an effective date Of April 27, 2007, but not sooner, for the award of compensation benefits under 38 U.S.C.A. § 1151 for lower back scar associated with decubitus ulcer and resultant eschar is granted.

Entitlement to an effective date prior to April 27, 2007, but not sooner, for the award of compensation benefits under 38 U.S.C.A. § 1151 for scars on posterior neck associated with tubing and/or ribbon holding tracheostomy and scab on occipital area is granted.


REMAND

A.  Residuals of Laparoscopic Appendectomy, to Include Right Hemicolectomy and Direct Loop Ileostomy

On August 17, 2007, the Veteran submitted a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for, among other disabilities, the residuals of an April 28, 2007 laparoscopic appendectomy.  Pursuant to this claim, the Veteran was provided a VA examination in January 2008.  The examiner reviewed the relevant evidence of record and provided a brief recitation of the Veteran's history.  Specifically, the examiner observed that the Veteran underwent a routine colonoscopy on April 27, 2007, at a VA medical facility.  Later that day, while still at the VA medical facility, the Veteran reported experiencing diffuse abdominal pain.  A series of clinical tests and imaging studies revealed the possible presence of inflammation associated with the Veteran's appendix.  On April 28, 2007, the Veteran underwent a laparoscopic appendectomy to surgically remove his appendix.  This procedure revealed that the Veteran's appendix was gangrenous.  The Veteran remained at the hospital and, thereafter, his condition worsened.  On May 4, 2007, he underwent an exploratory celiotomy, evacuation of an abscess, lavage of the peritoneal cavity, a right hemicolectomy, and an ileostomy.  During these procedures, doctors discovered a leak at the cecum near the appendiceal stump with extravasation of succus and air bubbles.  Based on this evidence, the January 2008 VA examiner determined that this cecal "perforation" was a complication of the appendectomy, not the colonoscopy.  The examiner then observed that the Veteran subsequently developed sepsis, required long-term mechanical ventilation, and required conversion of his oral endotracheal tube to tracheostomy.  Ultimately, the examiner noted that the Veteran recovered enough to be discharged from the hospital on August 7, 2007.  The examiner then opined as follows:

In my opinion, the events leading to the appendectomy, exploratory laparotomy, colectomy, and loop ileostomy were not the result of carelessness, negligence, or lack of proper skill, or error in judgment, or similar instance of fault in the providing of care.

The events described above are certainly a rare occurrence but are reasonably foreseeable.

In his August 17, 2007 claim, the Veteran asserted that the April 28, 2007 laparoscopic appendectomy was necessitated by carelessness, negligence, or lack of proper skill, or error in judgment, or similar instance of fault in the providing of care with respect to the April 27, 2007 colonoscopy.  Moreover, in contemporaneously submitted statements, the Veteran essentially asserted that he sustained additional disability due to carelessness, negligence, or lack of proper skill, or error in judgment, or similar instance of fault in the providing of care with respect to the April 28, 2007 laparoscopic appendectomy.  Indeed, the RO captioned the Veteran's claim as entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of laparoscopic appendectomy, to include right hemicolectomy and direct loop ileostomy.

The January 2008 VA examiner adequately addressed the issue of whether the execution of the April 27, 2007 colonoscopy caused the Veteran's appendicitis and the other subsequent operations.  The examiner determined that it did not.  In so finding, the examiner emphasized that the Veteran's appendix was gangrenous, a state that usually requires 48 hours to develop.  Given that the Veteran's diffuse abdominal pain manifested on April 27, 2007, the examiner found that the onset of the appendicitis was prior to the colonoscopy.

The examiner then indicated that the May 4, 2007 exploratory surgeries revealed a perforation in the cecum that he described as a "complication" of the April 28, 2007 laparoscopic appendectomy.  His review of the evidence then suggests that this perforation was the cause of the Veteran's sepsis and, ultimately, necessitated the May 4, 2007 exploratory celiotomy, evacuation of an abscess, lavage of the peritoneal cavity, a right hemicolectomy, and an ileostomy.  With that said, however, the examiner's January 2008 opinion was limited to assessing whether the events leading to the April 28, 2007 laparoscopic appendectomy and the May 4, 2007 procedures were the result of carelessness, negligence, or lack of proper skill, or error in judgment, or similar instance of fault in the providing of care.  In effect, the examiner restricting the opinion to the administration of the April 27, 2007 colonoscopy.  The examiner did not provide an opinion as to whether the execution of the April 28, 2007 laparoscopic appendectomy, which apparently caused a perforation in the cecum, constituted carelessness, negligence, or lack of proper skill, or error in judgment, or similar instance of fault in the providing of care.  The evidence of record is otherwise insufficient to address this issue.  Consequently, the Board finds that the January 2008 VA examination is not adequate for purposes of adjudicating the Veteran's claim and, thus, a remand to obtain a supplemental opinion is required.

B.  Depression, to Include as Secondary to Left Peroneal Palsy, with Complete Left Foot Drop

As discussed in the Introduction, in March 2013, the Veteran submitted a claim of entitlement to service connection for PTSD.  Pursuant to this claim, the Veteran was provided a VA examination in December 2013.  The VA examiner determined that the Veteran's history and symptoms did not satisfy the diagnostic criteria for PTSD.  Instead, the examiner rendered a diagnosis of unspecified depressive disorder.  The examiner then stated that it would speculative to opine that that the Veteran's unspecified depressive disorder was etiological related to the "trauma" associated with the hospitalization from April 27, 2007 to August 7, 2007, because the Veteran was treated for mental health concerns prior to this period of time.

Although the December 2013 VA examination was provided to the Veteran pursuant to his March 2013 claim concerning PTSD, given that the diagnosis was unspecified depressive disorder, the Board finds that it is pertinent to the claim concerning depression presently before the Board.  The Veteran did not submit a waiver of RO consideration of this evidence in the first instance.  38 C.F.R. § 20.1304 (2013).  As such, the Board finds that a remand is required in order for the RO to re-adjudicate the Veteran's claim of entitlement to service connection for depression, to include as secondary to left peroneal palsy, with complete left foot drop, to include, but not limited to, consideration of the December 2013 VA examination and any supplemental opinion.

Additionally, in order to avoid future remands and needless delays, the Board will address the adequacy of the December 2013 VA examination as it pertains to the Veteran's claim of entitlement to service connection for depression, to include as secondary to left peroneal palsy, with complete left foot drop.  The Board finds that the December 2013 VA examiner's opinion was limited to addressing the etiological relationship between the Veteran's depression or an unspecified depressive disorder and the events occurring during the April 27, 2007 to August 7, 2007 hospitalization and the resultant disabilities.  The examiner did not render an opinion as to whether the Veteran's depression or unspecified depressive disorder was aggravated by the disabilities resulting from the carelessness, negligence, or lack of proper skill, or error in judgment, or similar instance of fault in the providing of care occurring during the period of hospitalization from April 27, 2007 to August 7, 2007.  As such, the Board finds that a supplemental opinion should be obtained from the December 2013 VA examiner.

C.  Ventral Hernia

The evidence of record demonstrated that the Veteran's ventral hernia was associated with operations occurring during the period of hospitalization from April 27, 2007 to August 7, 2007.  Specifically, a March 2009 VA examiner opined that ventral hernias are known complications of abdominal surgeries.  The examiner also discussed how patients are susceptible to hernias in situations where post-operative infections occur.  

As discussed above, the Board is remanding the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 in order to adjudicate whether VA's execution of the April 28, 2007 laparoscopy appendectomy, apparently resulting in the perforation of the cecum, constituted carelessness, negligence, or lack of proper skill, or error in judgment, or similar instance of fault in the providing of care.  The evidence of record appears to demonstrate that this perforation resulted in, among other conditions, sepsis, and necessitated additional abdominal surgeries.  These additional abdominal surgeries gave rise to the Veteran's ventral hernia.

The RO focused on whether the execution of the additional abdominal surgeries included carelessness, negligence, or lack of proper skill, or error in judgment, or similar instance of fault in the providing of care.  However, but for the perforation of the cecum, the Veteran would not have needed the additional abdominal surgeries.  Thus, the genesis of the ventral hernia is, by extension, the April 28, 2007 laparoscopic appendectomy.

Consequently, the Board finds that the claim involving a ventral hernia is inextricably intertwined with the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of laparoscopic appendectomy, to include right hemicolectomy and direct loop ileostomy, being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that remanding this issue is required in order for it to be contemporaneously adjudicated with the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of laparoscopic appendectomy, to include right hemicolectomy and direct loop ileostomy.

D.  Erectile Dysfunction, to Include as Secondary to a Heart Disability

As will be discussed below, the Board is remanding an issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities.  

In April 2008, the Veteran submitted a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for erectile dysfunction.  After this claim was denied in March 2009, he perfected an appeal.  During the pendency of this appeal, in January 2013, the Veteran amended this claim, asserting that his erectile dysfunction was secondary to heart disability.  As such, the Board finds that the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for erectile dysfunction, is inextricably intertwined with the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities.  As such, the Board finds that a remand is required in order for the claims to be contemporaneously adjudicated.  Id.

E.  TDIU

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with each of the issues being remanded herein.  As such, the Board finds that remanding this issue is required in order for the claims to be contemporaneously adjudicated.  Id.

F.  Dizziness

Pursuant to this claim, the Veteran was provided a VA examination in September 2009.  Ultimately, the examiner rendered a diagnosis of dizziness.  The examiner then opined that the Veteran's dizziness was less likely as not caused by right lower extremity sensory peripheral neuropathy.  In support of this opinion, the examiner stated that he was "[u]nable to make a direct connection.  The VA [treatment] providers have differing opinions about the etiology of the dizziness."  The Board finds that the examiner did not render an opinion and, instead, relied upon the opinions of the Veteran's treatment providers.  This is inadequate for purposes of adjudicating the Veteran's claim.  As such, a remand is required in order to obtain a supplemental opinion.

Additionally, the evidence of record demonstrated that the Veteran's dizziness may be etiologically related to his claimed heart disability and associated medications.  Specifically, a February 2009 VA treatment report demonstrated that Veteran dizziness was "multifactorial," including as a result of medications, bradycardia, and severe sensory peripheral neuropathy.  A second February 2009 VA treatment report included an assessment that the Veteran's dizziness was due to arrhythmia.  Based on this evidence, the Board finds that the Veteran's claim of entitlement to compensation benefits for dizziness is inextricably intertwined with his claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities.  As such, the Board finds that remanding this issue is required in order for the claims to be contemporaneously adjudicated.  Id.

G. Memory Loss

During the December 2013 VA examination, provided to the Veteran pursuant to this claim concerning PTSD, he endorsed a variety of symptoms.  With respect to difficulties concentrating, the Veteran stated that he experienced problems with short-term memory loss.  Further, VA treatment records dating in and after 2003 demonstrated ongoing treatment for depression and anxiety.  During some of these treatment sessions, the Veteran endorsed memory loss.  As such, the Veteran's memory loss may be an aspect of a claimed psychiatric disorder, including depression or an unspecified depressive disorder.  Consequently, this claim is inextricably intertwined with the claim being remanded herein involving depression and, thus, a remand of the claim regarding memory loss is required for contemporaneous adjudication.  Id.

H.  Heart

In April 2010, the Veteran submitted a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities.  In January 2012, the RO denied this claim.  Thereafter, in February 2012, the Veteran submitted a timely notice of disagreement with this rating decision.  To date, the RO has not re-adjudicated the Veteran's claim and has not issued a statement of the case.  Because the RO has not issued a statement of the case, the Board is required to remand this claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the January 2008 VA examiner (or the appropriate substitute) a supplemental opinion concerning the April 28, 2007 laparoscopic appendectomy.  The claims file and a copy of this remand must be made available to and reviewed the examiner.  Thereafter, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the April 28, 2007 laparoscopic appendectomy caused any additional disability, to include, but not limited to, ventral hernia.  If so, the examiner should identify the additional disability or disabilities.

If the surgery resulted in an additional disability or disabilities, the examiner should then provide an opinion as to whether it at least as likely as not (50 percent probability or more) 

(a) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing the April 28, 2007 laparoscopic appendectomy, to include, but not limited to, consideration of the perforated cecum; OR  

(b) that the proximate cause of any additional disability was due to an event not reasonably foreseeable.

The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, VA furnished the treatment without the Veteran's informed consent.

The examiner is advised that the term "event not reasonably foreseeable" means whether a reasonable health care provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

A complete rationale for all opinions must be provided.

2.  The RO should obtain from the December 2013 VA examiner (or appropriate substitute) a supplemental opinion regarding the Veteran's depression or unspecified depressive disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  Thereafter, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression or unspecified depressive disorder was due to OR aggravated by the disabilities resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the April 27, 2007 to August 7, 2007 hospitalization, with particular focus on the Veteran's left peroneal palsy, with complete left foot drop.

The examiner is advised that "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be provided for all opinions.

3.  The RO should obtain from the September 2009 VA examiner (or appropriate substitute) a supplemental opinion regarding the Veteran's dizziness.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  Thereafter, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's dizziness is 

(a) due the disabilities resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the April 27, 2007 to August 7, 2007 hospitalization, with a particular focus on the Veteran's right lower extremity sensory neuropathy; OR

(b) due to a heart disability.

In so doing, the examiner is asked to provide an additional opinion based on his/her review of the relevant evidence of record, not an opinion attempting to discern the opinions of other treatment providers.  A complete rationale should be provided for all opinions.

4.  The RO should then issue a statement of the case with respect to the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151  for heart disability, alternatively claimed as secondary to service-connected disabilities, to include consideration of the associated medications.  The Veteran should be advised that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects the appeal as to this issue, the RO should undertake all appropriate action.

5.  The RO should contemporaneously re-adjudicate the following claims:

(a) Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of laparoscopic appendectomy, to include right hemicolectomy and direct loop ileostomy;

(b) Entitlement to service connection for depression, to include as secondary to left peroneal palsy, with complete left foot drop;

(c) Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for erectile dysfunction, to include as secondary to a heart disability;

(d) Entitlement to TDIU;

(e) Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for dizziness, alternatively claimed as secondary to a service-connected right lower extremity sensory neuropathy and the associated medications; and

(f)  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for memory loss.

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


